
	
		I
		111th CONGRESS
		1st Session
		H. R. 1959
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Pingree of Maine
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Department of Defense to utilize no-cost
		  economic development conveyances as the preferred method of disposal of excess
		  property generated through the base closure process, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Defense Communities Redevelopment Act
			 of 2009.
		2.Requirement for
			 no-cost economic development conveyances
			(a)Repeal of
			 certain requirementsSubsection (a) of section 3006 of the
			 National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107;
			 115 Stat. 1350), and the amendments made by that subsection, are hereby
			 repealed. Effective as of the date of the enactment of this Act, the provisions
			 of section 2905 of the Defense Base Closure and Realignment Act of 1990 (part A
			 of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) that were amended by
			 section 3006(a) of the National Defense Authorization Act for Fiscal Year 2002,
			 as such provisions were in effect on December 27, 2001, are hereby
			 revived.
			(b)RegulationsNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Defense shall prescribe regulations to implement the provisions of section
			 2905 of the Defense Base Closure and Realignment Act of 1990 revived by
			 subsection (a) to ensure that the military departments transfer surplus real
			 and personal property at closed or realigned military installations without
			 consideration to local redevelopment authorities for economic development
			 purposes, and without the requirement to value such property.
			(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report on the status of current and
			 anticipated economic development conveyances, projected job creation, community
			 reinvestment, and progress made as a result of the enactment of this
			 section.
			
